PRERAK SHAH
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice
THOMAS W. PORTS, JR.
150 M St. NE
Washington, D.C. 20002
Tel: (202) 305-0492
Fax: (202) 305-0506
thomas.ports.jr@usdoj.gov

Counsel for Defendants


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOU IS IANNA

TAYLOR ENERGY CORPORATION LLC,

               Plaintiff,

v.
                                                    CASE NO. 2:18-cv-14065
UNITED STATES DEPARTMENT OF THE
INTERIOR, et al.,

               Defendants.


                            ALL DEFENDANTS’ NOTICE OF APPEAL

       Pursuant to 28 U.S.C. § 1292(d)(4), all Defendants—the United States Department of the

Interior, David Bernhardt in his Official Capacity as Secretary of the U.S. Department of the

Interior, and the U.S. Bureau of Ocean Energy Management—hereby appeal of right to the

United States Court of Appeals for the Federal Circuit from the Order Granting Motion to

Transfer Case entered in this action on March 31, 2020, ECF No. 71, and any associated

opinions and orders.




                                                1
Dated: May 29, 2020   Respectfully Submitted,

                      PRERAK SHAH
                      Deputy Assistant Attorney General

                       /s/ Thomas W. Ports, Jr.
                      Thomas W. Ports, Jr. (Va. Bar No. 84321)
                      Trial Attorney
                      150 M Street, NE
                      Washington, D.C. 20002
                      Tel: (202) 305-0492
                      Fax: (202) 305-0506
                      thomas.ports.jr@usdoj.gov

                      Attorney for Defendants




                                2
                                CERTIFICATE OF SERVICE

        I certify that on May 29, 2020, I electronically filed the foregoing All Defendants’ Notice
of Appeal using the U.S. District Court for the Eastern District of Louisiana’s electronic case
filing system, which served all counsel of record.

                                                      /s/ Thomas W Ports, Jr.
                                                      Trial Attorney
                                                      U.S. Department of Justice




                                                 3
